Citation Nr: 1519560	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-27 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The matter was remanded by the Board in February 2015 to schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge sitting at VA's Central Office in Washington, DC.  

The video conference hearing was subsequently scheduled for April 2015, but the Veteran responded in March 2015 that he would be unable to attend the hearing and requested that the Board decide his claim without a hearing.   

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for erectile dysfunction.  During an August 2010 VA primary care visit, the Veteran reported that he was having problems with his ED as a result of prescription muscle relaxers that he took for his service-connected low back disability.  

At a VA examination in November 2010, the examiner opined that the Veteran's ED was less likely as not related to his service-connected lumbosacral strain.  The examiner reasoned that, from a neurophysiological standpoint, penile erections are controlled by the thoracolumbar (T10 L2) sympathetic and sacral (S2 S4) parasympathetic nerves to the penis, both of which are responsible for psychogenic erections; however, the Veteran's spinal pathology is at the lower lumbar areas (L4 5 and L5/S1) which are not associated with erectile capability.  There is no evidence of sacral nerve dysfunction with associated cauda equina type syndrome due to intact perineal sensation, bladder function, and penile function with usage of medication.  Thus, based on anatomical capabilities, the examiner concluded that the Veteran's erectile capability is not related to his current spinal pathology but rather other causes.  

Unfortunately, this opinion is not adequate.  While the examiner provided a rationale for why the Veteran's ED is not directly caused by his service-connected lumbar spine disability, the examiner did not fully address the Veteran's assertion that the ED could be caused by, or aggravated by, the prescription medication he takes to control pain and spasms due to the lumbar spine disability.  The examiner indicated that there was no evidence of sacral nerve dysfunction with associated cauda equina type syndrome due to, among other things, usage of medication, but the examination report does not show that the Veteran's muscle relaxers were ever discussed or identified in the report.  It appears that the examiner limited his opinion to whether there was a pathological reason for the Veteran's ED.  However, it is well-established that many types of medications can be associated with ED, including muscle relaxants.  Thus, a VA examiner should address the Veteran's specific assertion that his muscle relaxers cause or aggravate ED.  

Moreover, the examiner stated that the ED was due to "other causes" but did not provide an opinion as to what those "other causes" might be.  

Service connection may be granted for a disease or injury which resulted from a service connected disability or was aggravated thereby.  As such, these questions must be addressed by a medical professional.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the electronic record any private or VA treatment records pertinent to the claim of service connection for erectile dysfunction.

2.  After all outstanding records are obtained, schedule the Veteran for a VA examination by a physician with appropriate expertise to ascertain whether any ED is due to or aggravated by the medications prescribed for his service-connected lumbar spine disability.  The electronic record must be reviewed.  The physician should obtain a reported history from the Veteran as to the type and frequency of medications taken for his lumbar spine disability; and, provide an opinion on the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's ED is proximately due to, or aggravated by, the Veteran's service-connected lumbar spine disability, including, but not limited to the medications prescribed for his service-connected lumbar spine disability.  Stated differently, is the Veteran's ED caused by or made worse as a result of these medications or as a result of the service-connected lumbar spine disability itself? 

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


